

EXHIBIT 10.2
CONSULTING AND RELEASE OF CLAIMS AGREEMENT
RECITALS
This Consulting and Release of Claims Agreement (“Agreement”) is made by and
between William J. Gerber (“Employee”) and TD Ameritrade Holding Corporation
(for itself and on behalf of all of its subsidiary and affiliated companies and
divisions, and including all of its and their respective present, former and
future predecessors, successors and assigns, officers, directors, members,
managers, shareholders, partners, principals, employees, servants, agents,
contractors, attorneys, plans, and insurers, and their respective heirs,
executors, administrators, personal representatives and assigns, collectively
“Company”) collectively referred to as the “Parties”:
WHEREAS, the Company and Employee have entered into Restricted Stock Unit
Agreements dated November 20, 2012, November 26, 2013 and November 25, 2014
respectively (collectively the “Restricted Stock Unit Agreements) pursuant to
which the Employee was eligible to participate in the Ameritrade Holding
Corporation 1996 Long-Term Incentive Plan (the “Plan”);
WHEREAS, Employee was employed by the Company;
WHEREAS, Employee’s employment with the Company shall terminate on or about
September 30, 2015 (the “Retirement Date”); and WHEREAS, the Parties desire to
enter into this Agreement to set forth the terms of Employee’s separation from
employment with the Company;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
COVENANTS
1.Consideration. In consideration of and conditioned upon Employee’s (i)
execution, return and non-revocation of this Agreement, (ii) general release of
all claims as provided in Section 3 of this Agreement now and again on the
Retirement Date, (iii) other agreements herein, and (iv) compliance with the
terms of this Agreement (including, without limitation, Sections 3, 5, and 7
through 10), the Company agrees to pay Employee the total sum of $2,500,000 plus
the full 2015 fiscal year bonus-cash and bonus-equity incentive (collectively,
the “Non-Competition and Consulting Payments”) in accordance with the terms and
conditions described below in this Section 1 and elsewhere in this Agreement.
(a)Accrued payments. The Company agrees to pay Employee (i) Employee’s accrued
but unpaid salary and (ii) Employee’s accrued but unused vacation, which has
accrued through the Retirement Date. The Company also agrees to pay Employee for
any unreimbursed business expenses required to be reimbursed to Employee
pursuant to the Company’s normal and customary business expense reimbursement
procedures.
(b) Non-Competition and Consulting payments. The Company agrees to pay Employee
$2,500,000 (the “Non-Competition and Consulting Amount”), with 20% payable on
April 4, 2016 and then three equal installments of 1/3rd of the remaining 80% on
January 16 of each of 2017, 2018 and 2019. The Company also agrees to pay
Employee the 2015 fiscal year bonus-cash and bonus-equity incentive, both paid
in cash, based on actual performance versus the pre-established goals on
September 30, 2015, payable in a single lump sum on October 30, 2015. All
payments are subject to the Company’s receipt of Employee’s executed Agreement
and releases, performance of all obligations during the current fiscal year and
pursuant to this Agreement and further subject to required withholdings.



--------------------------------------------------------------------------------



(c) Restricted Stock Units. The Parties agree that the vesting of Employee’s
Restricted Stock Units, as of the Retirement Date, is reflected on the attached
Schedule A, and that all Restricted Stock Units and the shares issued
thereunder, shall continue to be subject to all of the terms and conditions of
the Restricted Stock Unit Agreements.
(d) COBRA and other employee benefits. Employee (and any eligible dependents)
shall be eligible for continued health benefits pursuant to COBRA continuation
coverage (as described in Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”). The Company agrees to pay the employer portion of the
premiums for continued health benefits under any Company group medical or dental
plan for Employee (and any eligible dependents) through September 30, 2017
following the Retirement Date. The Company will provide Employee transition
support and services without any cost to Employee in addition to security system
monitoring in the same manner as provided during employment, and Employee’s
annual executive physical pursuant to the program in effect for senior
executives through 2017. Other than COBRA coverage and outplacement services,
security monitoring and annual physicals, Employee’s participation in all other
benefits and incidents of employment shall cease on the Retirement Date.
Employee shall cease accruing employee benefits, including, but not limited to,
vacation time and paid time off, as of the Retirement Date.
(e) Section 409A of the Code. It is intended that all payments and benefits
provided under this Agreement be exempt from, or comply with, the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and any
guidance or regulations promulgated thereunder (“Section 409A”) so that none of
the payments or benefits will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. No
payment or benefits to be paid to Employee, if any, pursuant to this Agreement
or otherwise, when considered together with any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Employee has a “separation from service” within the meaning of Section 409A. If,
at the time of Employee’s termination of employment, Employee is a “specified
employee” within the meaning of Section 409A, then the payment of the Deferred
Payments will be delayed to the extent necessary to avoid the imposition of the
additional tax imposed under Section 409A, which generally means that Employee
will receive payment on the first payroll date that occurs on or after the date
that is 6 months and 1 day following termination of employment. The Company
reserves the right to amend this letter as it deems necessary or advisable, in
its sole discretion and without Employee’s consent, to comply with Section 409A
of the Code or to otherwise avoid income recognition under Section 409A prior to
the actual payment of any benefits or imposition of any additional tax, provided
that no such amendment shall result in a material reduction in the payments or
benefits otherwise owed to Employee. However, in no event will the Company
reimburse Employee for any taxes or other costs that may be imposed on Employee
as a result of Section 409A. Each payment and benefit payable hereunder is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations. All expense reimbursements made pursuant to this
letter agreement shall, in all cases, be made within sixty (60) days of the
applicable request for reimbursement.
2.Payments. Employee acknowledges and represents that the Company has paid all
salary, wages, bonuses, accrued vacation, commissions and any and all other
benefits due to Employee once the above noted payments and benefits are
received.
3.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company. Employee, on his own behalf, and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company from, and agrees not to sue concerning, any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement including, without limitation:
(a)    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the cessation of that relationship;
(b)    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;



--------------------------------------------------------------------------------



(c)    any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the Older Workers Benefit Protection Act;
(e)    any and all claims for violation of the federal, or any state,
constitution;
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
(h)    any and all claims for attorneys’ fees and costs.
The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement. Employee agrees to execute a separate Release provided by the
Company (but in substantially similar form the above) on and effective as of the
Retirement Date (which Release will cover any and all claims through that date).
For the avoidance of doubt, failure to do so and/or revocation by Employee will
constitute a material breach of this Agreement.
4. Employee acknowledges and agrees that any breach of Sections 3, 5, 7, 8, 9,
and 10 of this Agreement shall constitute a material breach of this Agreement
and shall entitle the Company immediately to recover and cease the
Non-Competition and Consulting Payments specified in Section 1(b), (c) and (d)
of this Agreement. Alternatively, the Company may seek specific damages and/or
injunctive relief as set forth in Sections 7, 8, 9, 10, and 16 below.
Additionally, Employee acknowledges that a violation of Sections 3, 5, 7, 8, 9,
and/or 10 of this Agreement would cause immeasurable and irreparable damage to
Company and shall be regarded as a material breach of this Agreement that will
entitle Company to liquidated damages in the amount of $2,500,000 in addition to
any other rights and remedies the Company may have under this Agreement, at law
or otherwise. The Company, prior to invoking its rights to liquidated damages
under the preceding sentence (but, for the avoidance doubt, not any of the
Company’s other rights), will give Employee written notice of the Company’s
intention to do so and the basis for Employee’s violation. If the basis for
Employee’s violation is, in the reasonable judgment of the Company, capable of
being cured, Employee will be given no less than fifteen (15) days to cure such
violation. Employee agrees and acknowledges that the provisions of this Section
4 are a fair and reasonable amount and is not an unfair penalty.
5.Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:
(a)    Employee should consult with an attorney prior to executing this
Agreement;
(b)    Employee has up to twenty-one (21) days with which to consider this
Agreement;



--------------------------------------------------------------------------------



(c)    Employee has seven (7) days following the execution of this Agreement to
revoke this Agreement;
(d)    this Agreement shall not be effective until the revocation period has
expired; and,
(e)    nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law. The Employee agrees to
execute and return to the Company this Waiver again on and effective as of the
Retirement Date. For the avoidance of doubt, failure to do so and/or revocation
by Employee will constitute a material breach of this Agreement.
6.Unknown Claims. Employee acknowledges that he or she has been advised by legal
counsel and is familiar with the principle that a general release does not
extend to claims which the releasor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the releasee. Employee, being aware of
said principle, agrees to expressly waive any rights Employee may have to that
effect, as well as under any other statute or common law principles of similar
effect.
7.Confidentiality. Employee acknowledges that, during employment with the
Company, employee had access to the Company’s confidential and proprietary
information (collectively, “Confidential Information”). Employee agrees to
continue to abide by the terms of any code of conduct, confidentiality
agreement, agreement that contains confidentiality provisions, or agreement
relating to the assignment of technology developed or conceived during his or
her employment that he previously signed, which agreement(s) Employee
acknowledges will survive the termination of his employment. Employee agrees to
not disclose or impart to any other person, directly or indirectly, any
Confidential Information acquired during his employment and will not remove any
Confidential Information from any of the Company’s premises. Employee agrees to
immediately return to the Company or confirm the destruction of any Confidential
Information that he may have in his possession, including any copies, regardless
of the form or media of such Confidential Information.
Employee agrees that, in the event of breach of the aforementioned
confidentiality obligations, the Company will be entitled to an injunction and
damages, and that the Company will not have to post a bond in the event of suit
to prevent his unauthorized disclosure or continued unauthorized disclosure of
any Confidential Information. Employee agrees that entitlement to continued
Non-Competition and Consulting Payments shall immediately cease and be forfeited
in the event of his disclosure of Confidential Information, and that Company may
seek the return of any or all Non-Competition and Consulting Payments in
addition to injunctive relief. Employee agrees and acknowledges that this is a
fair and reasonable amount and is not an unfair penalty.
8.Cooperation. Employee agrees he shall not act in any manner that might damage
the business of the Company. Employee agrees that he shall not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so. Employee further agrees both to immediately
notify the Company upon receipt of any court order, subpoena, or any legal
discovery device that seeks or might require the disclosure or production of the
existence or terms of this Agreement, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or legal discovery device to the
Company.
9.Non-Disparagement. Employee agrees that he will not in any way impair, harm or
prejudice the name or reputation of the Company or cause the Company to appear
in an unfavorable light, embarrass the Company in any way or reduce or damage
the business interests of the Company and will refrain from making any statement
about the Company, whether true or untrue, that prejudices the Company’s name,
reputation or business in any way. Upon any breach of this Section by Employee,
then in addition to the Company’s rights to seek damages under this Agreement,
including the return of any or all Non-Competition and Consulting Payments, the
Company shall be entitled to apply for injunctive relief in a court of law or
before an arbitrator if a claim is filed with the AAA under Section 16. Employee
agrees that upon a breach of this Section by him, the Company would suffer
irreparable harm and, accordingly, Employee hereby acknowledges that the
issuance of an injunction enjoining Employee from any violation of this section
is an appropriate remedy available to the Company. The foregoing remedy of
injunction shall be in addition to and not in limitation of any other right or
remedy



--------------------------------------------------------------------------------



which the Company has or may be entitled to, and shall survive the expiration or
any termination of this Agreement. Employee agrees and acknowledges that this is
a fair and reasonable amount and is not an unfair penalty. The Company agrees
that it will not, in its official statements, make any detrimental comments or
statements regarding Employee or Employee’s employment with the Company. All
inquiries by potential future employers of Employee shall be directed to the
Company’s Human Resources Department. Unless requested by Employee otherwise,
upon inquiry, the Company shall only state the following: Employee’s last
position and dates of employment.
10.Non-Competition, Non-Solicitation and Non-Inducement.
(a)    During the twenty-four (24) months following the Retirement Date
(“Restricted Period”), the Employee will not (without the written consent of the
Company) engage or participate in any business within any state in the United
States where the Company conducts business (as an owner, partner, stockholder,
holder of any other equity interest, or financially as an investor or lender, or
in any capacity calling for the rendition of personal services or acts of
management, operation or control) which is engaged in any activities and for any
business competitive with any of the primary businesses conducted by the Company
or any of its Affiliates (as defined below). For purposes of this Agreement, the
term “primary businesses” is defined as an online brokerage business, including
active trader and long term investor client segments, and also includes any such
other business formally proposed and considered at a meeting of the Company’s
Board of Directors (the “Board”) to be conducted by the Company or any of its
Affiliates during the twelve (12) month period prior to the Retirement Date
(collectively, a “Competitive Business”). Provided that this restriction will
not restrict Employee from being employed by or consulting with a business,
firm, corporation, partnership or other entity that owns or operates an online
brokerage, provided that (i) the online brokerage business is de minimis as
compared to its core business in terms of revenue and/or resources, and (ii)
Employee’s involvement with the company excludes, directly or indirectly, the
online brokerage business. Notwithstanding the foregoing, Employee may (i) own
securities of a Competitive Business so long as the securities of such
corporation or other entity are listed on a national securities exchange or on
the NASDAQ National Market and the securities owned directly or indirectly by
Employee do not represent more than 2% of the outstanding securities of such
corporation or other entity;
(b)    During the Restricted Period, neither Employee, nor any business in which
Employee may engage or participate in, will directly or indirectly, (A)
knowingly induce any customer or vendor of the Company or of corporations or
businesses which directly or indirectly are controlled by the Company
(collectively, the “Affiliates”) to patronize any Competitive Business; (B)
knowingly request or advise any customer or vendor to withdraw, curtail or
cancel such customer’s or vendor’s business with the Company or any of its
Affiliates; or (C) compete with the Company or any of its Affiliates in merging
with or acquiring any other company or business (whether by a purchase of stock
or other equity interests, or a purchase of assets or otherwise) which is a
Competitive Business;
During the Restricted Period, neither Employee nor any business in which
Employee may engage or participate in will (A) knowingly hire, solicit for hire
or attempt to hire any employee of the Company or any of its Affiliates, or (B)
encourage any employee of the Company or any of its Affiliates to terminate such
employment. For purposes of this Agreement, “employee” means current employees
as well as anyone employed by the Company or any of its Affiliates within the
prior twelve (12) months from Employee’s date of termination; provided, however,
that this provision will not preclude any business in which Employee may engage
or participate in from soliciting any such employee by means of or hiring any
such employee who responds to a public announcement placed by the business as
long as Employee otherwise complies with subsections (A) and (B) above. In the
event that any of the provisions of this Section 10 should ever be deemed to
exceed the time, geographic or occupational limitations permitted by applicable
laws, then such provisions will and are hereby reformed to the maximum time,
geographic or occupational limitations permitted by applicable law.
Employee agrees that upon a breach of this Section by him, the Company would
suffer irreparable harm and, accordingly, Employee hereby acknowledges that the
issuance of an injunction enjoining Employee from any violation of this section
is an appropriate remedy available to the Company. The foregoing remedy of
injunction shall be in addition to and not in limitation of any other right or
remedy which the Company has or may be entitled to, and shall survive the
expiration or any termination of this Agreement. Employee agrees and
acknowledges that this is a fair and reasonable and is not an unfair penalty.



--------------------------------------------------------------------------------



11.No Admission. Neither the offer nor the provision of any of the
Non-Competition and Consulting Payments shall in any way be construed as an
admission by the Company of any wrongful or unlawful act or omission whatsoever
against Employee or any other person; and the Company specifically disclaims any
liability to Employee, or wrongful or unlawful act or omission against Employee,
or any other person, or to any third party.
12.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement, including, without limitation, under Section 409A.
Employee agrees and understands that he alone is responsible for payment, if
any, of local, state and/or federal taxes on the sums paid hereunder by the
Company and any penalties or assessments thereon. All payments and benefits
under this Agreement are subject to applicable tax and other withholdings.
Employee agrees to indemnify and hold the Company harmless from any claims,
demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Employee’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.
13.Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with the negotiation of this
Agreement, which does not conflict with or prevent the assessment of cost and/or
fees under Section 24 of this Agreement.
14.Indemnification. Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the breach of this Agreement by Employee, or from any false
representation made herein by Employee, or from any action or proceeding which
may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim.
Except as provided in Section 1(e) and Section 12, the Company agrees to
indemnify and hold harmless Employee from and against any and all loss, costs,
damages or expenses, including, without limitation, attorneys’ fees or expenses
incurred by Employee arising out of the breach of this Agreement by the Company,
or from any false representation made herein by the Company, or from any action
or proceeding which may be commenced, prosecuted or threatened by the Company or
for Company’s benefit, upon the Company’s initiative, or with the Company’s aid
or approval, contrary to the provisions of this Agreement,. The Company further
agrees that in any such action or proceeding, this Agreement may be pled by
Employee as a complete defense, or may be asserted by way of counterclaim or
cross-claim.
15.Cooperation in Litigation. Employee agrees to cooperate fully with the
Company in any matters that have or may result in a legal claim against the
Company, and of which Employee may have knowledge as a result of Employee’s
employment with the Company. This requires Employee, without limitation, to (1)
make himself available upon reasonable request to provide information and
assistance to the Company on such matters without additional compensation,
except for Employee’s out-of-pocket costs, and (2) notify the Company promptly
of any requests to Employee for information related to any pending or potential
legal claim or litigation involving the Company, reviewing any such request with
a designated representative of the Company prior to disclosing any such
information, and permitting the representative of the Company to be present
during any communication of such information. The Company hereby agrees to
reimburse Employee for his reasonable and appropriate out-of-pocket costs and
expenses incurred in connection with Employee’s cooperation in accordance with
this Section. This right to reimbursement will be subject to the following
additional requirements: (i) Employee must submit documentation of the costs and
expenses to be reimbursed within thirty (30) days of the end of his taxable year
in which the costs and expenses were incurred; (ii) the amount of any
reimbursement provided during his taxable year shall not affect any expenses
eligible for reimbursement in any other taxable year; (iii) the reimbursement of
eligible costs and expenses shall be made by the Company within thirty (30) days
of Employee’s submission of documentation of the costs and expenses to be
reimbursed but no later than the last day of Employee’s taxable year that
immediately follows the taxable year in which the costs and expenses were
incurred; and (iv) the right to any such reimbursement shall not be subject to
liquidation or exchange for another benefit or payment. If, after the Restricted
Period, Employee is required to provide cooperation under this Section 15, the
Company will pay Employee $250 per hour for each hour that Employee provides
cooperation in excess of twenty (20) hours in any calendar year.



--------------------------------------------------------------------------------



(a)    After the Retirement Date, Employee will continue to be provided with
indemnification for matters relating to the period of Employee’s employment with
the Company, to the maximum extent permitted under applicable law and by the
Company’s Articles of Incorporation or Bylaws, including, if applicable, any
directors and officers insurance policies, on terms no less favorable than those
provided to any other Company executive officer; provided that the Company will
not advance any fees in any proceeding in which the Employee is pursing claims
against the Company unless and until a final determination is made that the
Company is liable, but will advance reasonable and appropriate fees in other
circumstances to the extent permitted under applicable law and by the Company’s
Articles of Incorporation or Bylaws, on terms no less favorable than those
provided to any other Company executive officer.
.
16.Arbitration. The Parties agree that any and all disputes arising out of the
terms of this Agreement, Employee’s employment by the Company, Employee’s
service as an officer or director of the Company, or Employee’s compensation and
benefits, their interpretation and any of the matters herein released, will be
subject to binding arbitration in Omaha, Nebraska before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes. The Parties agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties hereby agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Employee’s obligations under this Agreement and the agreements incorporated
herein by reference.
17. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his or her own behalf
and on behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
18. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
19. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.
20. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company as of the Retirement
Date, and supersedes and replaces any and all prior agreements and
understandings between the Parties concerning the subject matter of this
Agreement and Employee’s relationship with the Company as of the Retirement
Date, with the exception of the Restricted Stock Unit Agreements.
21.No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
22.No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.
23.Governing Law. This Agreement shall be deemed to have been executed and
delivered within the state of Nebraska, and it shall be construed, interpreted,
governed, and enforced in accordance with the laws of the state of



--------------------------------------------------------------------------------



Nebraska without regard to conflict of law principles. To the extent that either
party seeks injunctive relief in any court having jurisdiction for any claim
relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of the
state of Nebraska.
24.Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
25.Effective Date. This Agreement is effective after it has been signed by both
parties and after eight (8) days have passed since Employee has signed the
Agreement (the “Effective Date”), unless revoked by Employee within seven (7)
days after the date the Agreement was signed by Employee. Employee must sign
this Agreement and return it to the Company, if at all, no later than twenty-one
(21) days after the Retirement Date.
26.Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
27.Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
(a)    they have read this Agreement;
(b)    they have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c)    they understand the terms and consequences of this Agreement and of the
releases it contains; and
(d)    they are fully aware of the legal and binding effect of this Agreement.
28.    Consulting Services during Restricted Period. In consideration of the
Non-Competition and Consulting Amount, Employee agrees to be available to the
Company during the Restricted Period for the purpose of continuing to assist in
the succession of his function as may be reasonably requested by the Company.
Services will be performed on an independent contractor basis and not as an
agent or employee, and during such days and times as the parties will reasonably
agree. In no event will Employee be required to work more than four (4) days per
month. Therefore, Employee and the Company agree that, based on current guidance
under Section 409A, the services described in this Section 28 should not
preclude employee from having a “separation from service” under Section 409A as
of the Retirement Date. If, after the Retirement Date and during the Restricted
Period, Employee accepts full-time employment (which employment complies with
this Agreement) with a third party, the Company will, in its discretion, use its
reasonable efforts and subject to the Company’s business needs to accommodate
Employee’s work schedule with such other employer. Employee will notify the new
employer of Employee’s obligations under this Agreement.
29.     Death of Employee. In the event that the Employee dies after the
execution of this Agreement, the Non-Competition and Consulting Amount as
outlined in section 1(b) of this Agreement, to the extent not yet paid to
Employee and due and owing, shall be paid to the Employee’s estate as per the
existing payment schedule, subject to this Section 29 and the remaining
provisions of this Agreement. The Company may require any administrator or
executor of the Employee’s estate to furnish (a) written notice of his or her
status as transferee, (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with applicable laws pertaining to the
payment of the Non-Competition and Consulting Amount or remainder thereof, to
such transferee, and/or (c) the Company with an effective and irrevocable
release of claims on behalf of the estate in a form specified by the Company
(but with provisions similar to those in Section 3). For the purposes of
clarity, in the event the Employee forfeits any rights to receive the
Non-Competition and Consulting Amount by non-compliance with the terms of this
Agreement and such



--------------------------------------------------------------------------------



forfeiture has been finally adjudicated or resolved, the Employee’s estate will
have no independent right to all or part of the Non-Competition and Consulting
Amount.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


 
TD AMERITRADE HOLDING CORPORATION
 
 
 
 
Dated: January 15, 2015
By
/s/ FRED TOMCZYK
 
 
 
Fred Tomczyk, President and CEO
 
 
 
 
Dated: January 15, 2015
 
/s/ WILLIAM J. GERBER
 
 
 
William J. Gerber, an individual








--------------------------------------------------------------------------------



Schedule A






November 20, 2012, November 26, 2013 and November 25, 2014 Time Based Restricted
Stock Unit Grants:


Pursuant to Section 5 of the Restricted Stock Unit Agreement, the Committee has
determined that these three awards, 73,018 total units and 3,449 dividend
equivalent units, have been fully accelerated and settlement of the awards shall
be on the date that is six (6) months and one (1) day after the Retirement Date.







